EXHIBIT 10.1

FIRST AMENDMENT TO ASSET ACQUISITION

ASSUMPTION AGREEMENT

THIS FIRST AMENDMENT TO ASSET ACQUISITION AND ASSUMPTION AGREEMENT dated May 17,
2006 (this “Amendment”) is made and entered into as of November 17, 2006 by and
among Sun American Bancorp, a Delaware business corporation (“SAB”), Sun
American Bank, a Florida commercial banking association and a wholly-owned
subsidiary of SAB (“SB”) (collectively, SAB and SB are referred to as the “SAB”)
and Beach Bank, a Florida commercial banking association (“BB”).

BACKGROUND

SAB and BB entered into that certain Asset Purchase Agreement, dated as of
May 17, 2006 (the “Original Agreement”), SAB and BB have agreed to amend certain
of the terms and provisions of the Original Agreement as more particularly set
forth herein. Any capitalized term set forth herein and not defined herein shall
have the meaning ascribed to such term in the Original Agreement.

AGREEMENT

For good and valuable consideration in addition to that which is being paid as
part of the Original Agreement, SAB and SB and BB agree as follows:

1.

Background. The provisions contained in the “Background” section of this
Amendment are true and correct and are incorporated herein by reference.

2.

Amendments.

(a)

Deletion of $100,000 Cash Consideration.

(i)

The following sentence shall be deleted from the definition of Acquisition
Transaction Consideration defined in Article I, Section 1.1 of the Original
Agreement:

“Notwithstanding anything in this Agreement to the contrary, SAB may elect to
pay up to $100,000 of the Acquisition Transaction Consideration in cash (the
“Cash Consideration”), which shall be delivered to the Escrow Agent as provided
in Section 2.4 hereof and used to pay certain fees and expenses as provided in
the Escrow Agreement.”

(ii)

Article II, Section 2.4(b)(i) of the Original Agreement is hereby deleted and
replaced in its entirety by the following provision:

“(i) at Closing, SAB shall deposit 75% of the SAB Shares (the “Escrow Amount”)
with the Escrow Agent to be distributed in accordance with the terms of this
Agreement and the Escrow Agreement. The Escrow Amount, as adjusted from time to
time, shall be referred to as the ‘Escrow Fund;’ and”

(b)

$1,000,000 Cash Holdback.

(i)

Article II, Section 2.2 (a) of the Original Agreement entitled “Excluded Assets”
is hereby deleted in its entirety and replaced by the following provision:

“Excluded Assets. Neither SB nor SAB shall acquire the following assets:

(i) the Bank Charter of BB, (ii) any rights, claims, action, pending or
otherwise against any person or under any policy of insurance relating, directly
or indirectly, to any Regulatory Claim, potential Regulatory Claim or any other
matter which could be the subject of any Regulatory Claim or similar action,
(iii) a sum not to exceed One Million Dollars ($1,000,000) in cash, which sum
shall be used by BB to fund the Liquidating Trust for purposes of paying any
payments permitted to be made by the trustee of the Liquidating Trust and to
fund the payment of sums required by the exercise of any dissenters rights
pursuant to applicable Florida statutes (the “Cash Holdback”) and (iv) the FDIC
Records and Former Customer Records.”

(ii)

The following provision is hereby added as Article II, Section 2.2 (c) of the
Original Agreement:





1




--------------------------------------------------------------------------------

“Cash Holdback. Notwithstanding anything else contained in this Agreement, the
parties agree that for purposes of this Agreement, including the calculation of
the Acquisition Transaction Consideration, the Book Value of BB shall not be
reduced by the value of the Cash Holdback; provided, however, that for purposes
of calculating the number of shares of SAB Common Stock to be delivered by SAB
at Closing, SAB shall subtract the number of shares of SAB Common Stock equal to
the value of the Cash Holdback, calculated as follows: the cash value of the
Cash Holdback divided by the SAB Per Share Value.”

(iii)

The following provision is hereby added as Article II, Section 2.2 (d) of the
Original Agreement:

“Records Retention.

(a)

FDIC Related Records. The parties agree that BB shall retain ownership of the 32
boxes of customer files currently being reviewed by the FDIC at the BB
operations center, which are listed on Schedule 2.2(d) to this Agreement (the
“FDIC Records”) and shall cause the FDIC Records to be removed as of the date of
Closing to premises that will not be under the control or supervision of SAB.

(b)

Former Customer Records. BB shall maintain ownership, sole custody and
possession, at its expense, of the customer files related to non-current
customers of BB as of the Closing Date (the “Former Customer Records”) to a
location that will not be under the control or supervision of SAB. BB further
agrees to be solely responsible for dealing with any third party and regulatory
requests with respect to the such Former Customer Records and for that purpose
will designate a person (the “Records Designee”) that will be responsible for
dealing with such third parties.”

(c)

Closing Date.

Article IX, Section 9.1(c) of the Original Agreement shall be amended to replace
the November 30, 2006 date with December 31, 2006.

(d)

Assumption of SOI Agreement.

As of the Closing Date, SAB shall assume all of BB's rights and obligations
under that certain Agreement (the “SOI Agreement”) between BB and Strategic
Outsourcing, Inc. (“SOI”) as of the Closing Date. At the Closing, SAB shall
execute any and all documents reasonably required by BB or SOI in order to
evidence SAB's assumption of the SOI Agreement. BB shall maintain the SOI
Agreement, at its sole expense, in good standing through the Closing Date,
including but not limited to paying all invoices due to SOI in full through the
Closing Date.

(e)

Adjustments to the Estimated Closing Balance Sheet.

All the terms, agreements and resolutions determined by the parties in
connection with the due diligence process in July 2006 are incorporated herein
and shall be binding and enforceable against each of the parties hereto (the
“Due Diligence Closing Balance Sheet Determinations”). Notwithstanding the
foregoing, pursuant to and consistent with the agreed upon Due Diligence Closing
Balance Sheet Determinations, BB shall cause all increases to the loan loss
reserves to be made to the books and records of BB prior to the date the
Estimated Closing Balance Sheet is prepared pursuant to Section 2.13 of the
Original Agreement, such that all reserves shall be reflected on the Estimated
Closing Balance Sheet.

(f)

Lease Agreement. Through the Closing Date, BB shall maintain all obligations and
covenants under its lease agreements including but not limited to maintaining
and renewing a letter of credit with respect to the Sublease, dated January 10,
2000, between Southtrust Bank, N.A. and Michael Kosnitzky, as Trustee for Beach
Bank, for the premises located at 551, 553, 555 Arthur Godfrey Road and 4111
Prairie Avenue, Miami Beach, Florida 33140. As of the Closing Date, SB shall
assume all obligations under the Sublease, including any obligation with respect
to collateralization of the lease, if any.

3.

Facsimile Execution. The parties agree that a facsimile copy of this Amendment
and any signatures thereon shall be considered for all purposes as originals.





2




--------------------------------------------------------------------------------

4.

Counterparts. The parties agree that this Amendment may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same Amendment.

5.

Amendment Controls; No Other Amendments. In the event of any conflict between
the terms of the Original Agreement and the terms of this Amendment, the terms
of this Amendment shall control. Except as amended herein, the remaining terms
and provisions of the Original Agreement shall remain in full force and effect
as originally set forth therein.

[SIGNATURE PAGE TO FOLLOW]





3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.




SUN AMERICAN BANCORP

 

                                                   

By:

/s/  MICHAEL GOLDEN

Name:

Michael Golden

Title:

President, CEO Chairman




SUN AMERICAN BANK

 

                                                   

By:

/s/  MICHAEL GOLDEN

Name:

Michael Golden

Title:

President, CEO Chairman




BEACH BANK

 

                                                   

By:

/s/  MICHAEL KOSNITZKY     11/20/2006

Name:

Michael Kosnitzky

Title:

Chairman




SHAREHOLDER REPRESENTATIVE

 

                                                   

By:

/s/  MICHAEL KOSNITZKY     11/20/2006

Name:

Michael Kosnitzky




[signature page to Amendment to Asset Acquisition Agreement]





4




--------------------------------------------------------------------------------

November 20, 2006

SunAmerican Bancorp

SunAmerican Bank

1200N. Federal highway, Suite 101 Boca Raton, Florida 33432

Attention: Michael Golden

Re:

First Amendment to Asset Acquisition and Assumption Agreement

Mr. Golden:

This is to confirm that the reference to “terms, agreements and resolutions
determined by the parties in connection with the due diligence process in
July 2006” (the “Due Diligence Closing Balance Sheet Determinations”) in
Section 2(e) of that certain First Amendment to Asset Acquisition and Assumption
Agreement, dated as of the date hereof, by and among Sun American Bancorp
(“SAB”), Sun American Bank (“SB”) and Beach Bank (“BB”) refers solely and
exclusively to the Scholl/Nichols memorandum, dated July 5,2006, a copy of which
is attached hereto as Exhibit A.




 

Sincerely,

 

 

 

Beach Bank

                                                                                      

 

                                                   

 

By:

/s/  MICHAEL KOSNITZKY

 

Name:

Michael Kosnitzky

 

Title:

Chairman




Agreed to by:

 

 

 

Sun American Bancorp

 

Sun American Bank

 

 

                                                   

                                                                                                     

By:

/s/  MICHAEL GOLDEN

 

Name:

Michael Golden

 

Title:

President CEO

 












